Case 1:18-cv-23938-DPG Document 24 Entered on FLSD Docket 06/17/2019 Page 1 of 4



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                    CASE NO.: 1:18-cv-23938-DPG

  EQUAL EMPLOYMENT OPPORTUNITY
  COMMISSION,

            Plaintiff,

  MALORIE MARTINEZ, individually,

            Plaintiff-Intervenor,

  vs.

  BLACKWATER PROTECTION &
  DETECTIVE AGENCY, LLC,

         Defendant.
  ________________________________________/

               REPLY IN SUPPORT OF MOTION FOR LEAVE TO INTERVENE

           Plaintiff-Intervenor, MALORIE MARTINEZ (“Martinez”), by and through the

  undersigned counsel, hereby moves to intervene in this case against Defendant, BLACKWATER

  PROTECTION & DETECTIVE AGENCY, LLC (“Defendant”), as authorized by Fed. R. Civ. P.

  24, and in support thereof states as follows:

        1. Rule 24 imposes a timeliness requirement on motions to intervene; however, unlike time

  limitations set forth in other Federal Rules, the actual time limits are not set out in Rule 24.

  See Heaton v. Monogram Credit Card Bank of Ga., 297 F.3d 416, 422 (5th Cir. 2002) (holding

  that timeliness is determined from all the circumstances). "The requirement of timeliness is not a

  tool of retribution to punish the tardy would-be intervenor, but rather a guard against prejudicing

  the original parties by the failure to apply sooner." Id.
Case 1:18-cv-23938-DPG Document 24 Entered on FLSD Docket 06/17/2019 Page 2 of 4



     2. "Any doubt concerning the propriety of allowing intervention should be resolved in favor

  of the proposed intervenors because it allows the court to resolve all related disputes in a single

  action." Fed. Sav. & Loan Ins. Corp. v. Falls Chase Special Taxing Dist., 983 F.2d 211, 216 (11th

  Cir. 1993).

     3. "The most important consideration in determining timeliness is whether any existing party

  to the litigation will be harmed or prejudiced by the proposed intervenor's delay in moving to

  intervene. In fact, this may well be the only significant consideration when the proposed intervenor

  seeks intervention of right." McDonald v. E. J. Lavino Co., 430 F.2d 1065, 1073 (5th Cir.

  1970) (citations omitted).

     4. Applying those standards in Chiles v. Thornburgh, the Eleventh Circuit found timely a

  motion to intervene filed seven months after the original complaint, three months after a motion

  to dismiss, and before discovery had begun. 865 F.2d 1197, 1213 (11th Cir. 1989). In support of

  that finding, the Eleventh Circuit cited a case in which the former Fifth Circuit had found timely a

  motion to intervene filed more than one year after the original complaint because "there had been

  no legally significant proceedings other than the completion of discovery and [the] motion would

  not cause any delay in the process of the overall litigation." Id. (citing Diaz v. S. Drilling

  Corp., 427 F.2d 1118, 1125-26 (5th Cir. 1970)).

     5. As similar result is warranted here. Though some months have passed since this case was

  initiated, very little has been done in the way substantive litigation. Defendants filed an Answer to

  the original Complaint in December 2018. The EEOC thereafter filed an Amended Complaint and

  Defendants filed an Answer to that pleading. That’s it.

     6. There is still four months left for discovery and trial is still ten months away. In other

  words, Defendant simply cannot demonstrate any prejudice to intervention at this time.
Case 1:18-cv-23938-DPG Document 24 Entered on FLSD Docket 06/17/2019 Page 3 of 4



        Dated June 17, 2019               Respectfully submitted,


                                          /s/ Max L. Horowitz
                                          Anthony M. Georges-Pierre, Esq.
                                          Florida Bar No.: 533637
                                          agp@rgpattorneys.com
                                          Max L. Horowitz, Esq.
                                          Florida Bar No.:
                                          mhorowitz@rgpattorneys.com
                                          REMER & GEORGES-PIERRE, PLLC
                                          44 West Flagler Street, Suite 2200
                                          Miami, FL 33130
                                          Telephone: (305) 416-5000
                                          Facsimile: (305) 416-5005
Case 1:18-cv-23938-DPG Document 24 Entered on FLSD Docket 06/17/2019 Page 4 of 4



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 17, 2019, I electronically filed the foregoing document
  with the Clerk of the Court. I also certify that the foregoing document is being served this day on
  all counsel of record or pro se parties, either via electronic transmission of Notices generated by
  the Florida Courts E-Filing Portal or in some other authorized manner for those counsel or parties
  who are not authorized to receive such Notices.


   BEATRIZ BISCARDI ANDRE                           JAMES L. LEE
   Trial Attorney                                   Deputy General Counsel
   New York Bar No. 4394599                         GWENDOLYN Y. REAMS
   Special S.D. Fla. ID: A5501597                   Associate General Counsel
   beatriz.andre@eeoc.gov                           U.S. EEOC
   U.S. Equal Employment Opportunity                131 M Street, NE
   Commission                                       Washington, D.C. 20507
   Miami District Office
   Miami Tower                                      ROBERT E. WEISBERG
   100 S.E. 2nd Street, Suite 1500                  Regional Attorney
   Miami, Florida 33131                             KRISTEN FOSLID
   Tel: (305) 808-1803                              Supervisory Attorney
   Fax: (305) 808-1835


  Joshua H. Sheskin, Esquire
  jhs@lubellrosen.com
  LUBELL & ROSEN, LLC
  200 S. Andrews Ave, Suite 900
  Fort Lauderdale, Florida 33301
  Phone: (954) 880-9500
  Fax: (954) 755-2993
  Attorneys for Defendant

                                                       /s/ Max L. Horowitz
                                                       Anthony M. Georges-Pierre, Esq.
                                                       Florida Bar No.: 533637
                                                       agp@rgpattorneys.com
                                                       Max L. Horowitz, Esq.
                                                       Florida Bar No.:
                                                       mhorowitz@rgpattorneys.com
